Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and remarks filed on February 23, 2021, with respect to the previous 35 U.S.C. 102(a)(1) and 103 rejections have been considered moot.
Dependent claim 3, 5-6, 10, 12-13 and 18 are indicated as allowable subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14-15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable in view of Markkula et al.(US 2011/0320163 A1) over view of Shibata et al. (US 5,337,243).

Regarding claim 1, Markkula teaches accessing information stored for positions along a road (see Markkula paragraph “0066” “the virtual road VR may not really reflect the 
using the accessed information to identify an expected trajectory for a vehicle (see Markkula paragraphs “0013-0014” and “0019-0022” “The invention is based, according to an aspect thereof, on the idea that instead of detecting the actual road geometry by sensing lane markings or other indicators of the real road by means of camera sensors and the like, the road geometry values are estimated based on the actual path the vehicle is travelling, whereby knowledge of road design practices and/or on typical physical constraints on roads are used. With other words instead of observing or sensing the shape of the real road by means of lane tracker systems, a virtual road is determined, which provides basically the same data as the lane tracker system, but with a certain time delay. The virtual road in turn can serve as basis for the determination whether the actual path of the vehicle is in a normal range or not.”),
receiving erroneous position for the vehicle from a global positioning system for two different time points (see Markkula paragraphs “0013-0014” and “0019-0022” two different time points which is the actual and the virtual path “Also or alternatively, GPS data on the vehicle's position or road map data can be taken into account for the determination of the virtual road itself. One situation when this is especially preferable is if the geometry of the road on which the vehicle is travelling does not comply with standard models for road design. Additionally, further information as for example individual driver behavior can be regarded”),

using the lateral offset to determine when to issue a lane departure warning for the vehicle (see Markkula paragraphs “0007-0008”, “0016” and “0026” “In some cases the time scales for informing a driver of a deteriorated lateral control performance need not to be minimised to the same extent as e.g. for lane departure warnings, collision warnings or other time critical systems. Especially, in case an inattentiveness of the driver should be detected, the time scale can be extended up to several ten seconds or even minutes instead of only a few seconds or times less than a second. The reason for this possible extension is that a driver's inattentiveness, e.g. drowsiness, is a slow process and evolves rather within several ten seconds or even minutes instead of seconds. This provides the opportunity to draw conclusions on the driver's state based on the sensed actual trajectory, e.g. it is possible to use past-time data gathered from sensors sensing the actual position of the vehicle”), but Markkula does not explicitly teach 
However Shibata teaches determining a trajectory of the vehicle by determining a difference between the erroneous positions for the two different time points (see Shibata figures “1-4” and col 3; lines 36-45 “GPS trajectory is obtained and then a difference in the orientation between the orientation of the regression line and a straight portion (the straight line connecting the starting point and the ending point of the straight drive) in the drive trajectory of the vehicle is obtained as an orientation off-set (Step 206). A new orientation of the vehicle is calculated by adding this orientation off-set to the original orientation of the vehicle (Step 207).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Method and system for determining road data of the modified Murkkula as the difference between the orientation of the straight line on which the vehicle is on route and the orientation of the regression line is used as an orientation off-set and the orientation of the vehicle is corrected by adding the difference to the original orientation of the vehicle. (Shibata col 3; lines 36-45).

Regarding claim 7, Markkula teaches wherein accessing information stored for positions along a road comprises accessing road-level information for a multi-lane road (see Markkula paragraph “0056” “the resulting lateral movements can be similar to those generated during normal attentive driving following a single lane, and in these cases it is not necessary to detect the maneuver. Rather, it is an advantage of the present invention, compared to previous known solutions using real lane position information (e.g. from a lane tracker camera), that the virtual road can be calculated even if the vehicle is smoothly changing lanes”).


using information about locations on a road to identify a preferred trajectory for the vehicle (see Markkula paragraphs “0013-0014” and “0019-0022” two different time points which is the actual and the virtual path “Also or alternatively, GPS data on the vehicle's position or road map data can be taken into account for the determination of the virtual road itself. One situation when this is especially preferable is if the geometry of the road on which the vehicle is travelling does not comply with standard models for road design. Additionally, further information as for example individual driver behavior can be regarded”),
using differences between the determined trajectories and the preferred trajectory to identify lane departure events (see Markkula paragraphs “0024”, “0056” and “0059-0062” “Since the virtual road can be regarded as an estimate of the actual road geometry, deviations, i.e. lateral offsets between the actual trajectory and the virtual road may be used to judge a driving performance or driving effort of the driver. The lateral offset can therefore be regarded as an estimate of how close the driver manages to stay to the desired path of his vehicle. Thus, it is possible to draw a conclusion on the lateral control performance of the driver from an amount and/or a shape of the lateral offset of the actual trajectory from the virtual road. Nevertheless, it should be noted that for any driver, even in situations where driver attention and effort are within safe ranges, there will typically be 
However Shibata teaches determining a trajectory of the vehicle by determining a difference between the erroneous positions for the two different time points (see Shibata figures “1-4” and col 3; lines 36-45 “GPS trajectory is obtained and then a difference in the orientation between the orientation of the regression line and a straight portion (the straight line connecting the starting point and the ending point of the straight drive) in the drive trajectory of the vehicle is obtained as an orientation off-set (Step 206). A new orientation of the vehicle is calculated by adding this orientation off-set to the original orientation of the vehicle (Step 207).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Method and system for determining road data of the modified Murkkula as the difference between the orientation of 

Regarding claim 14, Markkula teaches wherein the locations along the road are not positioned in a lane that the vehicle is traveling within (see Markkula paragraph “0056” “the resulting lateral movements can be similar to those generated during normal attentive driving following a single lane, and in these cases it is not necessary to detect the maneuver. Rather, it is an advantage of the present invention, compared to previous known solutions using real lane position information (e.g. from a lane tracker camera), that the virtual road can be calculated even if the vehicle is smoothly changing lanes”).

Regarding claim 15, Markkula teaches a memory containing information for locations along a road (see Markkula paragraphs “0013-0014” and “0019-0022” “The invention is based, according to an aspect thereof, on the idea that instead of detecting the actual road geometry by sensing lane markings or other indicators of the real road by means of camera sensors and the like, the road geometry values are estimated based on the actual path the vehicle is travelling, whereby knowledge of road design practices and/or on typical physical constraints on roads are used. With other words instead of observing or sensing the shape of the real road by means of lane tracker systems, a virtual road is determined, which provides basically the same data as the lane tracker system, but with a certain time delay. The virtual road in turn can serve as basis for the determination whether the actual path of the vehicle is in a normal range or not.”),
to determine a current trajectory for the vehicle at the time point, that uses the information for the locations along the road to determine a preferred trajectory at the time point (see Markkula paragraphs “0013-0014” and “0019-0022” two different time points which 
that identifies a lane departure based on a difference between the current trajectory at a time point and the preferred trajectory at the time point (see Markkula paragraphs “0024”, “0056” and “0059-0062” “Since the virtual road can be regarded as an estimate of the actual road geometry, deviations, i.e. lateral offsets between the actual trajectory and the virtual road may be used to judge a driving performance or driving effort of the driver. The lateral offset can therefore be regarded as an estimate of how close the driver manages to stay to the desired path of his vehicle. Thus, it is possible to draw a conclusion on the lateral control performance of the driver from an amount and/or a shape of the lateral offset of the actual trajectory from the virtual road. Nevertheless, it should be noted that for any driver, even in situations where driver attention and effort are within safe ranges, there will typically be a certain amount of lateral swaying in a lane. The main reason for this is that human drivers usually deem deviations from a given trajectory within a certain deviation range to be acceptable”, in addition to see Markkula paragraphs “0007-0008”, “0016” and “0026” “In some cases the time scales for informing a driver of a deteriorated lateral control performance need not to be minimised to the same extent as e.g. for lane departure warnings, collision warnings or other time critical systems. Especially, in case an inattentiveness of the driver should be detected, the time scale can be extended up to several ten seconds or even minutes instead of only a few seconds or times less than a second. The reason for this possible extension is that a driver's inattentiveness, e.g. drowsiness, is a slow process and evolves rather 
However Shibata teaches determining a trajectory of the vehicle by determining a difference between the erroneous positions for the two different time points (see Shibata figures “1-4” and col 3; lines 36-45 “GPS trajectory is obtained and then a difference in the orientation between the orientation of the regression line and a straight portion (the straight line connecting the starting point and the ending point of the straight drive) in the drive trajectory of the vehicle is obtained as an orientation off-set (Step 206). A new orientation of the vehicle is calculated by adding this orientation off-set to the original orientation of the vehicle (Step 207).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Method and system for determining road data of the modified Murkkula as the difference between the orientation of the straight line on which the vehicle is on route and the orientation of the regression line is used as an orientation off-set and the orientation of the vehicle is corrected by adding the difference to the original orientation of the vehicle. (Shibata col 3; lines 36-45).
Regarding claim 19, Markkula teaches wherein the locations along the road are outside of a lane that the vehicle is traveling in (see Markkula paragraph “0056” “the resulting lateral movements can be similar to those generated during normal attentive driving following a single lane, and in these cases it is not necessary to detect the maneuver. Rather, it is an advantage of the present invention, 

Regarding claim 21, Markkula teaches accessing a past trajectory of a vehicle along a road (see Markkula paragraph “0066” “the virtual road VR may not really reflect the driver's preferred, optimal path for following the actual road. In these cases, consequently the confidence value for the lateral deviation estimates d is also lower. Another issue that can be considered in the confidence estimation calculations is the detection of road geometries that do not follow standard models for road design. Such road geometries can be considered by using additional information typically based on GPS and/or map data”),
determining a current trajectory of the vehicle along the road based on erroneous  position information from a position system (see Markkula paragraphs “0013-0014” and “0019-0022” “The invention is based, according to an aspect thereof, on the idea that instead of detecting the actual road geometry by sensing lane markings or other indicators of the real road by means of camera sensors and the like, the road geometry values are estimated based on the actual path the vehicle is travelling, whereby knowledge of road design practices and/or on typical physical constraints on roads are used. With other words instead of observing or sensing the shape of the real road by means of lane tracker systems, a virtual road is determined, which provides basically the same data as the lane tracker system, but with a certain time delay. The virtual road in turn can serve as basis for the determination whether the actual path of the vehicle is in a normal range or not.”),
using the past trajectory and the current trajectory to identify lane departures of the vehicle (see Markkula paragraphs “0024”, “0056” and “0059-0062” “Since the virtual road 
However Shibata teaches determining a trajectory of the vehicle by determining a difference between the erroneous positions for the two different time points (see Shibata figures “1-4” and col 3; lines 36-45 “GPS trajectory is obtained and then a difference in the orientation between the orientation of the regression line and a straight portion (the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Method and system for determining road data of the modified Murkkula as the difference between the orientation of the straight line on which the vehicle is on route and the orientation of the regression line is used as an orientation off-set and the orientation of the vehicle is corrected by adding the difference to the original orientation of the vehicle. (Shibata col 3; lines 36-45).

Claims 2, 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Markkula et al (US 2011/0320163 A1) in view of Shibata et al. (US 5,337,243)
 in view of Mudalige (JP2007095038A). 

Regarding claim 2, Markkula teaches comparison between the actual road and the virtual (see Markkula paragraphs “0070-0071” “A comparison between graph 20 and graph 26 shows that the course of the actual road as sensed by the lane tracker sensor and the course of the virtual road are very similar. It can also be seen that the inventive system and method has the advantage that the determination of the virtual road is not affected by measurement failures or uncertainties as it happened with the known lane tracker system (indicated in FIG. 4 by the circles 30, 32, and 34). These measurement failures or uncertainties are due to the fact that the lane tracker sensor sometimes fails to sense the lane marking (see for instance 34) or takes the end of the tarmac as lane marking (see for instance 30 and 32). In contrast to that, the virtual road as determined by the inventive system precisely follows the actual road shape.”), but does not explicitly 
However Mudalige teaches wherein using the lateral offset to determine when to issue the lane departure warning comprises summing a plurality of lateral offsets to form a total lateral offset and comparing the total lateral offset to a threshold (see Mudalige paragraphs “0009” and “0032” “Thus, each aggregate discrepancy is preferably compared to a corresponding total cumulative threshold to determine path deviation. It will be appreciated that utilizing multiple inputs or accumulation methods reduces the chances of warnings generated based on a single anomaly data input. IV. The lane change profile (indication), for example, the variation in the state change data value during the route departure (ie, lane change) period, such as the yaw rate δνH, provides a route departure profile. As shown in FIGS. 5 and 6, the state change rate ΔδνH is given by the steep slope of the profile. By analyzing the profile, multiple deviation categories can be distinguished according to the rate of change. For example, a sharp departure versus gradual departure relationship can be determined and the remote vehicle 16 can be alerted”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Method and system for determining road data of Murkkula to simply determine the predicted path or to change the host or remote vehicle of a predetermined event (Mudalige paragraphs “0009” and “0032”).

Regarding claim 9, Markkula teaches comparison between the actual road and the virtual (see Markkula paragraphs “0070-0071” “A comparison between graph 20 and graph 26 shows that the course of the actual road as sensed by the lane tracker sensor and the course of the virtual road are very similar. It can also be seen that the inventive 
However Mudalige teaches wherein using the differences between the determined trajectories and the preferred trajectory to identify lane departure events comprises determining a lateral offset for each determined trajectory, accumulating a plurality of lateral offsets to form a total lateral offset, and comparing the total lateral offset to a lane departure threshold to identify a lane departure event (see Mudalige paragraphs “0009” and “0032” “Thus, each aggregate discrepancy is preferably compared to a corresponding total cumulative threshold to determine path deviation. It will be appreciated that utilizing multiple inputs or accumulation methods reduces the chances of warnings generated based on a single anomaly data input. IV. The lane change profile (indication), for example, the variation in the state change data value during the route departure (ie, lane change) period, such as the yaw rate δνH, provides a route departure profile. As shown in FIGS. 5 and 6, the state change rate ΔδνH is given by the steep slope of the profile. By analyzing the profile, multiple deviation categories can be distinguished according to the rate of change. For example, a sharp departure versus gradual departure relationship can be determined and the remote vehicle 16 can be alerted”).


Regarding claim 16, Markkula teaches comparison between the actual road and the virtual (see Markkula paragraphs “0070-0071” “A comparison between graph 20 and graph 26 shows that the course of the actual road as sensed by the lane tracker sensor and the course of the virtual road are very similar. It can also be seen that the inventive system and method has the advantage that the determination of the virtual road is not affected by measurement failures or uncertainties as it happened with the known lane tracker system (indicated in FIG. 4 by the circles 30, 32, and 34). These measurement failures or uncertainties are due to the fact that the lane tracker sensor sometimes fails to sense the lane marking (see for instance 34) or takes the end of the tarmac as lane marking (see for instance 30 and 32). In contrast to that, the virtual road as determined by the inventive system precisely follows the actual road shape.”), but does not explicitly teach wherein the processor identifies the lane departure by determining a lateral distance from the preferred trajectory for a time point based on the difference between the current trajectory for the time point and the preferred trajectory for the time point.
However Mudalige teaches wherein the processor identifies the lane departure by determining a lateral distance from the preferred trajectory for a time point based on the difference between the current trajectory for the time point and the preferred trajectory for the time point (see Mudalige paragraphs “0009” and “0032” “Thus, each aggregate discrepancy is preferably compared to a corresponding total cumulative threshold to determine path deviation. It will be appreciated that utilizing multiple inputs or accumulation methods reduces the chances of warnings generated based on a single 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Method and system for determining road data of Murkkula to simply determine the predicted path or to change the host or remote vehicle of a predetermined event (Mudalige paragraphs “0009” and “0032”).

Regarding claim 17, Markkula teaches comparison between the actual road and the virtual (see Markkula paragraphs “0070-0071” “A comparison between graph 20 and graph 26 shows that the course of the actual road as sensed by the lane tracker sensor and the course of the virtual road are very similar. It can also be seen that the inventive system and method has the advantage that the determination of the virtual road is not affected by measurement failures or uncertainties as it happened with the known lane tracker system (indicated in FIG. 4 by the circles 30, 32, and 34). These measurement failures or uncertainties are due to the fact that the lane tracker sensor sometimes fails to sense the lane marking (see for instance 34) or takes the end of the tarmac as lane marking (see for instance 30 and 32). In contrast to that, the virtual road as determined by the inventive system precisely follows the actual road shape.”), but does not explicitly teach wherein the processor identifies the lane departure by summing a plurality of lateral distances determined from the preferred trajectory for a plurality of time points to form a total lateral distance.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Method and system for determining road data of Murkkula to simply determine the predicted path or to change the host or remote vehicle of a predetermined event (Mudalige paragraphs “0009” and “0032”).


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable in view of Markkula et al (US 2011/0320163 A1) Shibata et al. (US 5,337,243) in view of Mudalige (JP2007095038A) and Mizoguchi (JP2019038289A). 

Regarding claim 4, Modified Markkula does not explicitly teach wherein the threshold is calculated based on the width of the vehicle and the width of a lane of the road.  


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Method and system for determining road data of Murkkula to simply to constantly monitor whether the road shape is consistent by collating the data with the map information (Mizoguchi paragraphs “0009-0010”).

Regarding claim 11, Modified Markkula does not explicitly teach wherein the lane departure threshold is calculated based on the width of the vehicle and the width of a lane of the road.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Method and system for determining road data of Murkkula to simply to constantly monitor whether the road shape is consistent by collating the data with the map information (Mizoguchi paragraphs “0009-0010”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable in view of Markkula et al (US 2011/0320163 A1) in view of Shibata et al. (US 5,337,243) in view of Miura et al. (US 2017/0227364 A1). 

 wherein the processor determines the preferred trajectory by setting a constant value for changes in the preferred trajectory at a set of locations along the road.
However Miura teaches wherein the processor determines the preferred trajectory by setting a constant value for changes in the preferred trajectory at a set of locations along the road (see Miura abstract and paragraphs “0046-0048” and “0087-0089”, “The threshold is a criterion for determining whether the relationship between a position measured at a certain time and a position measured shortly before or after the certain time is unclear due to an error and has a low reliability. The threshold may be a value obtained by dividing an expected value of the error by the measurement interval, for example. The computing unit 12 may determine whether the moving velocity is low by comparing the product of the moving velocity and the measurement interval (the unit moving distance) with the expected value of the error. The expected value of the error is 10 meters, for example”, furthermore see “0050-0051” “According to the information processing apparatus 10 of the first embodiment, the measured position 13 a where the moving velocity is low is detected from among the plurality of measured positions indicated in the trajectory data 13, based on the velocity data 14. The reference positions 15 a, 15 b, and 15 c located in a predetermined range from the measured position 13 a are extracted from among the plurality of reference positions indicated in the trajectory data 15. Based on the reference positions 15 a, 15 b, and 15 c and the road data 16, a road to be associated with the time of measurement of the measured position 13 a is determined, and the trajectory data 13 is complemented with information on roads corresponding to the respective times”, in addition to see paragraphs “0081-0085” “The traffic analysis apparatus 100 also has a database including a plurality of reference trajectories and a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Method and system for determining road data of Murkkula for the movement trajectory analysis apparatus as to calculate the similarity between a movement trajectory under analysis and each of the comparison movement trajectories and selects and outputs the comparison movement trajectory with the greatest similarity as the analysis result for better navigation (Miura abstract and paragraphs “0046-0048” and “0087-0089”).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable in view of Markkula et al (US 2011/0320163 A1) in view of Shibata et al. (US 5,337,243) and Jordens et al. (US 2017/0219714 A1).

Regarding claim 22, Markkula teaches the first vehicle determining a current trajectory of the first vehicle received from a position system (see Markkula paragraph “0066” “the virtual road VR may not really reflect the driver's preferred, optimal path for following the 
However Jordens teaches the first vehicle using the received trajectory for the second vehicle and the current trajectory of the first vehicle to identify a lane departure of the first vehicle (see Jordens paragraphs “0015-0019” and “0030” “In some exemplary embodiments, the effect that can be achieved by this is that the first road user crosses the route section in the same way as the second road user ahead of it. The piece of information about the trajectory can then be transmitted directly from the second road user to the first road user, for example. This can be accomplished by using all possible telecommunication devices, wireless transmission methods, radio links, but also methods that, by way of example, are 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Method and system for determining road data of the Murkkula for determining a desired trajectory for a first road user, i.e., for a motor vehicle, for a route section, at least one trajectory that at least one second road user has used to cover the route section is ascertained. (Jordens paragraphs “0015-0019” and “0030”).
but modified Markkula does not explicitly teach determining a trajectory of the vehicle by determining a difference between the erroneous positions for the two different time points.
However Shibata teaches determining a trajectory of the vehicle by determining a difference between the erroneous positions for the two different time points (see Shibata figures “1-4” and col 3; lines 36-45 “GPS trajectory is obtained and then a difference in the orientation between the orientation of the regression line and a straight portion (the straight line connecting the starting point and the ending point of the straight drive) in the drive trajectory of the vehicle is obtained as an orientation off-set (Step 206). A new orientation of the vehicle is calculated by adding this orientation off-set to the original orientation of the vehicle (Step 207).


Regarding claim 23, Modified Markkula does not explicitly teach wherein the received trajectory of the second vehicle comprises a past trajectory of the second vehicle recorded for a previous trip of the second vehicle along a road.
However Jordens teaches wherein the received trajectory of the second vehicle comprises a past trajectory of the second vehicle recorded for a previous trip of the second vehicle along a road (see Jordens paragraphs “0015-0019” and “0030” “Exemplary embodiments also relate to a system for determining a desired trajectory for a first road user, i.e., for a motor vehicle, for a route section. The system is designed to ascertain at least one trajectory that at least one second road user has used to cover the route section, by means of one or more sensors. The system comprises a computation unit that is designed to ascertain a desired trajectory for the first road user for covering the route section, based on the at least one piece of information about the trajectory covered by the at least one second road user”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Method and system for determining road data of the modified Murkkula for determining a desired trajectory for a first road user, i.e., for a motor vehicle, for a route section, at least one trajectory that at least one 

Allowable Subject Matter
Claims 3, 5-6, 10, 12-13 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/H.M.A./           Examiner, Art Unit 3666                           
/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3666